Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norman Tyrone Dais appeals the district court’s order denying his motion for production of documents for his inspection. We have reviewed the record and find no reversible error. Accordingly, we affirm. Dais has not given any substantial reason for granting the request. We also deny his motion for an expedited appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.